Citation Nr: 9914859	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear condition with loss of balance.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The veteran had active service 
from August 1942 to December 1944. 

In a June 1997 decision, the Board determined that new and 
material evidence had been submitted and reopened the 
veteran's claim for service connection for an ear condition 
with loss of balance.  However, after a de novo review of the 
veteran's claim, the Board determined that the preponderance 
of the evidence was against the claim, and thus, denied the 
claim on the merits.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  And, in September 1998, the Court 
ordered that the June 1997 Board decision be vacated, and 
that the case be remanded to the Board for further 
development. 


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the 
veteran service connection for an ear condition with loss of 
balance; this decision is final. 

2.  Evidence associated with the claims folder since the 
April 1994 RO decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's claim of service connection for an ear 
condition with loss of balance is well grounded. 



CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The evidence received since the April 1994 rating 
decision is new and material, and the veteran's claim for 
service connection for an ear condition with loss of balance 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for an ear condition with loss of balance is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed April 1994 rating decision, the RO denied 
service connection for an ear condition with loss of balance 
on the grounds that the evidence did not show the veteran 
suffered from an ear-related disability of service origin.  
At present, as the veteran attempted to reopen his claim for 
service connection for an ear condition with loss of balance, 
his case came before the Board for appellate review.  
However, because the April 1994 RO decision is final, the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims (the Court), citing Elkins  v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the April 1994 final adjudication, the 
additional evidence in the file which is related to this 
issue includes a July 1994 letter from J. D. Sabow, M.D., 
medical records dated November 1994 from the U.S. Naval 
Hospital in Long Beach, California, and various statements by 
the veteran, his wife and his representative made via 
correspondence and during the July 1995 appeal hearing. 

The July 1994 letter from J. D. Sabow, M.D., indicates that, 
when Dr. Sabow initially saw the veteran, he had focused on a 
horse incident related by the veteran as the cause of the 
veteran's episodic vertigo.  However, after reviewing the 
veteran's service records and evidence of barotrauma 
sustained by the veteran while in service as a flight 
engineer, Dr. Sabow concluded that the primary cause of the 
veteran's benign vertigo was the barotrauma, with the horse 
incident being only a contributing factor.  In addition, the 
medical records from the U.S. Naval Hospital in Long Beach, 
California, dated November 1944 basically describe the 
treatment the veteran received for a congenital deformity of 
the eyes.

Finally, the various statements by the veteran, his wife and 
his representative, made via correspondence and during the 
July 1995 appeal hearing, tend to link the veteran's ear 
condition with loss of balance to his period of service.  
Specifically, during the July 1995 appeal hearing, the 
veteran indicated that he was treated for Eustachian 
salpingitis during his service in 1943, and that his 
symptomatology related to this ear condition had continued 
since his discharge from service to the present.  In support 
of this proposition, the veteran noted a previously submitted 
letter by Mr. [redacted], who is one a former employer of the 
veteran, indicating that the veteran worked for him prior and 
subsequent to his service and that he complained of dizzy 
spells after his service, but not prior to his entrance into 
the service.

After a review of the additional evidence submitted 
subsequent to the April 1994 rating decision, the Board finds 
that this evidence, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, this evidence is "new and 
material" as contemplated by law, and provides a basis to 
reopen the veteran's claim of service connection for an ear 
condition with loss of balance.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  Additionally, the Board 
finds that the veteran's claim of entitlement to service 
connection for an ear condition with loss of balance is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  However, as additional development 
is necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an ear condition with loss of 
balance is reopened; the appeal is granted to this extent 
only.


REMAND

As a preliminary matter, the Board finds that the claim of 
entitlement to service connection for an ear condition with 
loss of balance is well grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).  However, as the Board deems that further 
development of the veteran's claim is necessary prior to 
final adjudication, the claim is remanded to the RO for such 
development.  

In this regard, the Board notes that, once the claimant has 
established he or she has a well grounded claim, section 
5107(a) of the U.S. Code requires the VA to assist a claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 1464 (1997).  
More importantly, the law is clear that, after a claim is 
determined to be well grounded, the veteran may be considered 
for a VA examination, pursuant to 38 C.F.R. § 3.326 (1998); 
see Slater v. Brown, 9 Vet. App. 240, 244 (1996). 

In this case, the Board finds that the July 1994 letter by 
Dr. Sabow tends to link the veteran's ear condition with loss 
of balance to in-service barotrauma.  However, Dr. Sabow also 
mentioned a horse incident which he previously found to be 
the cause of the veteran's condition.  In this respect, the 
Board concludes that, in order to better determine the 
etiology of the veteran's ear condition, the veteran should 
be scheduled for a VA examination with an examiner who should 
review and take into consideration the veteran's entire 
medical history prior to rendering a diagnosis.

In addition, the Board notes that, in a March 1993 VA form 
21-4138 (Statement in Support of Claim), the veteran 
indicated he was treated during his service at the Naval 
Hospital in Corona, California, for his ear condition.  As 
well, the record includes a July 1995 VA form 21-6789 
(Deferred Rating Decision) noting that alternative searches 
for the veteran's service records should be performed, 
including a search for the veteran's personnel records, a 
search for all medical Board proceedings resulting in the 
veteran's discharge, and a search for treatment records and 
medical Board records from the Long Beach Naval Hospital from 
May 1944 to December 1944.  The Board observes the claims 
file includes records from the Long Beach Naval Hospital 
dated November 1944; however, the claims file fails to 
include any indication as to the unavailability or 
whereabouts of the records for the remaining of the requested 
period.  As all of the above described records would be 
necessary for appellate review, the RO should ascertain 
whether such records exist and, if so, incorporate them into 
the veteran's file.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should attempt to obtain the 
veteran's treatment records from the 
Naval Hospital in Corona, California; 
the veteran's personnel records; records 
relating to all medical Board 
proceedings resulting in the veteran's 
discharge; and the veteran's treatment 
records and medical Board records from 
the Long Beach Naval Hospital from May 
1944 to December 1944.  If the search 
for these records has negative results, 
the claims file must be properly 
documented with information obtained 
from the proper source indicating that 
these records were not available.

2.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present disorder(s) manifested 
an ear condition with loss of balance.  
All indicated studies should be 
performed, and the claims folder must be 
made available to the examiner for 
review.  Based upon the examination 
results, a review of the claims folder, 
and consideration of the veteran's 
medical history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the veteran's ear 
condition with loss of balance was 
incurred in or aggravated by his period 
of service.  The examiner must include 
the complete rationale for all opinions 
and conclusions expressed. 

3.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should de novo 
adjudicate the issue of service 
connection for an ear condition with loss 
of balance.  In making its determination, 
the RO should review all the relevant 
evidence in the claims file.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

